Case 3:17-cv-OOl79-PRI\/| Document 201 Filed 03/28/19 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

EL PASO DIVISION

STATE OF TEXAS,
Plaintiff,

V.

YSLETA DEL SUR
PUEBLO, the TRIBAL
COUNCIL, and the
TRIBAL GOVERNOR
MICHAEL SILVAS or his
SUCCESSOR,
Defendants.

YSLETA DEL SUR
PUEBLO, the TRIBAL
COUNCIL, and the
TRIBAL GOVERNOR
MICHAEL SILVAS or his
SUCCESSOR,
Counter-Plaintiffs,

V.

KEN PAXTON, in his

official capacity as Texas

Attorney General,
Counter-Defendant.

¢0'3¢0.100'300'3¢0¢¢03¢00mcmw>w¢m@mmw¢¢mm€mmw$@¢mmmm°m

EP-l 7-CV~1 79-PRM

ORDER DENYING MOTION FOR RECONSIDERATION

On this day, the Court considered the “Pueblo Defendants’

Opposed Motion and Memorandurn in Support of Motion for

Case 3:17-cv-00179-PRI\/| Document 201 Filed 03/28/19 Page 2 of 6

Reconsideration of Order Granting Motion for Summary Judgment”
(ECF No. 187) [hereinafter “Motion for Reconsideration”], filed on
March 1, 2019; “Plaintiff Texas’s Response to Pueblo Defendants’
Opposed Motion and Memorandum in Support of Motion for
Reconsideration of Order Granting Motion for Summary Judgment”
(ECF No. 188) [hereinafter “Response”], filed on March 5, 2019; and
“Pueblo Defendants’ Reply in Support of Their Motion for
Reconsideration of Order Granting Motion for Summary Judgment”
(ECF No. 190) [hereinafter “Reply”], filed on l\/[arch 8, 2019, in then
above-captioned cause. After due consideration, the Court is of the
opinion that the Tribe’s Motion for Reconsideration should be denied,
for the reasons that follow.1
I. FACTUAL AND PROCEDURAL BACKGROUND

On February _14, 2019, the Court entered its “Memorandum
Opinion and Order” (ECF No. 183), granting summary judgment in
favor of the State. Specifically, the Court determined that Fifth Circuit

case law makes clear that the Restoration Act subjects the Tribe to the

 

1 The Pueblo Defendants requested a hearing on this issue. Pueblo
Defs.’ Request for Hearing, Mar. 22, 2019, ECF No. 199. After due
consideration, the Court is of the opinion that no hearing is necessary.

2

, Case 3:17-cv-00179_-PR|\/| Document 201 Filed 03/28/19 Page 3 of 6

State’s gaming laws and regulations Mem. Op. & Order 19-24. The
Court concluded that the Tribe’s operations fail to comply with Texas
laws and regulations and, accordingly, violate the Restoration Act. Id.
at 28-31. After determining that the State proved success on the
merits and considering equitable factors, the Court ultimately decided
that a permanent injunction should be issued. Id. at 31~41.

In its instant Motion for Reconsideration, the Tribe asks the Court
to “reconsider its holding that under Section 107 (b) of the Restoration
Act the State of TeXas may use the federal courts to impose the State’s
gaming regulations on the Ysleta del Sur Pueblo." Mot. for Recons. 1.
Specifically, the Tribe believes that the Court’s ruling fails to properly
account for the Fifth Circuit’s interpretation of § 107(b). Id. at 2.
Moreover, the Tribe avers that the Indian Canon of Construction
requires the Court to resolve ambiguities regarding § 107 (b) in favor of
the Tribe. Id. at 8.

II. LEGAL STANDARD

Federal Rule of Civil Procedure 59(@) allows a party to file a

“motion to alter or amend a judgment . . . no later than 28 days after

the entry of the judgment.” “[A] motion to alter or amend the judgment

Case 3:17-cv-00179-PR|\/| Document 201 Filed 03/28/19 Page 4 of 6

under Rule 59(e) ‘must clearly establish either a manifest error of law
or fact or must present newly discovered evidence’ and ‘cannot be used
to raise arguments Which could, and should, have been made before the
judgment issued.”’ Rosenzweig v. Azurix Corp., 332 F.3d 854, 863 (5th
Cir. 2003) (citing Simon v. United States, 891 F.2d 1154, 1159 (5th Cir.
1990)).
III. ANALYSIS

The Court is of the opinion that its l\/lemorandum Opinion
correctly concluded that the Tribe is subject to Texas law and
regulations Recently, the Fifth Circuit considered an appeal by the
Alabama-Coushatta Tribe, the other tribe bound by the Restoration Act.
The Fifth Circuit reiterated that, in Ysleta I, it concluded that Congress
intended for Texas’s gaming laws and regulations to apply to the Tribe:

The Tribe suggests that the 'Restoration Act’s application of

Texas laws to the Tribe’s gambling is somewhat empty
because Texas does not “prohibit” gaming as defined in
California v. Cabazon Ba,nd of Mission, Indians, 480 U.S. 202
(1987). This court expressly rejected that theory in Ysleta I,
36 F.3d at 1333-34, holding that “Congress did not enact the
Restoration Act with an eye toward Cabazon Ban,ol.” lnstead,
we were “left with the unmistakable conclusion that
Congress_and the [Pueblo]-intended for Texas’ gaming
laws and regulations to operate as surrogate federal law on
the [Pueblo’s] reservation in Texas.” Id. at 1334.

Case 3:17-cv-00179-PR|\/| Document 201 Filed 03/28/19 Page 5 of 6

Texas U. Alabama-Coushatta Tribe of Texas, No. 18~40116, slip. op. at
13-14 n.21 (5th Cir. Mar. 14, 2019) (citing Ysleta del sur Pueblo v. Texczs
(“Ysleta I”), 36 F.3d 1325, 1335 (5th Cir. 1994)). In light of Ysleta land
' subsequent case law, the Court maintains its conclusion that a faithful
reading of Ysleta I requires that the Tribe adhere to the State’s gaming
regulations Accordingly, the Court is of the opinion that its
Memorandum Opinion correctly requires compliance with Texas laws
and regulations, as federalized `by the Restoration Act.

Further, the Tribe contends that, because the Court stated that
“the Restoration Act does not clearly define what ‘regulatory
jurisdiction’ means,” the Court should have applied the Indian Canon of
Construction. Mot. for Recons. 9 (citing Mem. Op. & Order 20).
However, although “the Indian canon of construction requires statutes
to be construed liberally in favor of the Indians and ambiguous
provisions interpreted to their benefit,” the canon “will not allow
[litigants] to sidestep” binding precedent Banks o. U.S. Parole
Comm’n, 399 F. App’X 19, 20 (5th Cir. 2010). Significantly, if the Court

were to decline to enforce Texas regulations against the Tribe, then the

Court would fail to apply binding precedent Accordingly, even though

 

Case 3:17-cv-00179-PR|\/| Document 201 Filed 03/28/19 Page 6 of 6

the Court believes that the precise definition of “regulatory jurisdiction”
in § 107(b) is not clear, the following is unambiguous the Fifth Circuit
has determined that the Restoration Act subjects the Tribe to TeXas’s
laws and regulations Ultimately, the Tribe may not use an
interpretive canon to sidestep Ysle!,o, I.
IV. CONCLUSION

Accordingly, IT IS ORDERED that the “Pueblo Defendants’
Opposed Motion and Memorandum in Support of Motion for

Reconsideration of Order Granting Motion for Summary Judgment”

"\
/j '

PHILI sman
UNITED TATESD RICT JUDGE

(ECF No. 187) is DENIEI).

SIGNED this °ZY)day of March, 2019

 
    

 

